This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our transactions involving Eastern Insurance Holdings, Inc. and proposed Lloyd's Syndicate 1729 as Forward Looking Statements and direct your attention to our news releases issued on September 24, 2013, our Current Report on Form 8K, issued on September 24, 2013 and our 10K, filed on February 19, 2013 for a discussion of risk factors pertaining to these transactions and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Report on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS NON-GAAP MEASURES Hot Topics for Investors Our commentary on recent announcements and transactions Capital Management Thoughts Dividend increase to $1.20/year 20% increase over dividend paid in 2013 Demonstrates our commitment to a steady return of capital via a regular dividend $100 million increase in share buyback authorization—now at $227 million To be deployed prudently in the near term Demonstrates our confidence in future growth and financial strength Greater tax-efficiency than a special dividend 3 Debt Issuance $250 million long-term debt 10-year notes due 11/15/2023 at a coupon of 5.30% 4 Debt to Equity $125 million borrowed from our credit facility in Q4 2012 repaid prior to debt issuance No Debt Prior to 2001 2013 Premium is annualized Prudent Capital Management Balancing our future needs vs. expectations from rating agencies and investors Preferred use is to support growth through M&A or new business Regular dividend now $1.20/share ~2.5% yield based on current share price Share repurchase program Current authorization now $227 million $329 million spent to repurchase 6.3 million shares since 2007 5 Returning Capital to Shareholders $ in millions Eastern Insurance Transaction Details All cash transaction Aggregate value: $205 million 1.38x Book Value per Share at September 30, 2013 Regulatory approvals expected Pennsylvania DOI and HSR Shareholder vote forthcoming Projected closing by January 1, 2014 No financing contingency Modestly accretive to ProAssurance in 2014 6 Eastern Insurance Transaction Rationale Continues building the platform to serve the needs of larger integrated health systems healthcare delivery organizations Workers’ compensation represents one of the single largest liability expenditures for healthcare entities Eastern’s business is 20% healthcare and growing Provides diversification for ProAssurance with a consistently profitable workers’ compensation book 7 Eastern Insurance Transaction Operations Management will remain in place to provide operational expertise and ensure continuity Eastern will have access to greater capital to support growth Cross-selling opportunities exist Insureds Agents 8 Eastern Insurance Performance: Combined Ratio 9 Source: Eastern Insurance Holdings Investor Presentation 6/30/13 and Q3 2 Combined Ratio YTD at 9/30/13: 89.7% vs 92.3% At 9/30/12 Eastern Insurance Performance: Premium Growth 10 Source: Eastern Insurance Holdings Investor Presentation 6/30/13 Eastern Insurance Performance: Book Value 11 Source: Eastern Insurance Holdings Investor Presentation 6/30/13 and Q3 2 Fully-Diluted Book Value 9/30/13: Eastern Insurance Transaction ProForma 12 ProForma Written Premium (GAAP at 12/31/12 in millions) Product line Direct Assumed Ceded Net Medical Professional Liability $ - $7 Lawyers Professional Liability $- $3 Products Liability $ - Workers' Compensation $3 Other $2 $ - $ - $2 $3 $ 38 Eastern Insurance Footprint 13 Source: Eastern Insurance Holdings Investor Presentation 6/30/13 Lloyd’s Syndicate Transaction Details Inception approved for January 1, 2014 Primarily an investment Some anticipated insurance benefits ProAssurance providing approximately 51% of underwriting capital Remaining capital contributed by other corporates and private names ProAssurance Capital Commitment Up to $75 mln in 2014 Six-Year Commitment of up to $200 mln 14 Lloyd’s Syndicate Transaction Rationale Provides access to international medical professional liability opportunities Increases flexibility for ProAssurance when working with complex risks Primary and excess business can be written 15 Lloyd’s Syndicate Transaction Operations Led by Duncan Dale Thirty-years experience in the London market Preeminent MPL underwriter Start-up assisted by Asta Managing Agency Ltd. ProAssurance executives are assisting in start-up operations 16 Strategies for Future Success Our successful experience and deep expertise uniquely qualify ProAssurance to insure the widest range of healthcare risks Building a Bridge to the Future We are uniquely positioned to succeed by serving both the emerging, complex healthcare market and the legacy business that will remain Smaller competitors with less experience and capacity have decisions to make about their future in this new healthcare environment 18 Legacy business is largely single-state, solo and small groups.
